







Exhibit 10.4
TOYS “R” US
Retention Bonus Agreement
Personal and Confidential
September [##], 2017






First Name Last Name


Re:     Retention Bonus


Dear First Name:


On behalf of Toys “R” Us (the “Company”), I am pleased to offer you the
opportunity to receive a retention bonus, if you agree to the terms and
conditions contained in this Retention Bonus Agreement (this “Agreement”), which
shall be effective as of the date set forth below in Section 6 (the “Effective
Date”).


1.    Retention Bonus. Subject to the terms and conditions set forth herein, you
will receive a cash payment in the gross amount of [$l] (the “Retention Bonus”),
subject to the Company’s receipt of your countersignature on this Agreement.


Notwithstanding the foregoing, in the event you voluntarily terminate your
employment with the Company without Good Reason (defined below), or the Company
terminates your employment for Cause (defined below), in either case, before the
first anniversary of the Effective Date (the “Retention Date”), you will be
required to promptly repay to the Company (and in any event no later than ten
(10) days of such termination), an amount equal to the After-Tax Value of the
Retention Bonus. The “After-Tax Value of the Retention Bonus” is equal to the
Retention Bonus, reduced by all taxes the Company actually withholds therefrom.
For the avoidance of doubt, in the event of your death or termination due to
your disability, termination by the Company without Cause or by you for Good
Reason prior to the Retention Date, you (or your estate, as applicable), shall
not be subject to the repayment obligations of this Agreement.
For purposes of this Agreement, “Cause” means your (a) willful failure to
substantially perform your duties (other than any such failure resulting from
your physical or mental incapacity); (b) willful misconduct, gross negligence,
breach of fiduciary duty, fraud, theft or embezzlement, in each case, that
results in demonstrable harm to the Company or any of its Affiliates (defined
below); (c) material breach of this Agreement that results in demonstrable harm
to the Company or any of its Affiliates; (d) conviction of, or plea of nolo
contendere to, any felony (or state law equivalent) or any crime involving moral
turpitude; (e) commission of an act of fraud, embezzlement, or misappropriation,
in each case, against the Company or any of its Affiliates; or (f) material
breach of any material policy or code of conduct established by the Company or
any of its Affiliates (including policies relating to anti-corruption or trade
and economic sanctions), as such policies may be amended from time to time, that
results in material economic harm.  Notwithstanding the foregoing, except for a
failure, breach or refusal that, by its nature, cannot reasonably be expected















--------------------------------------------------------------------------------




to be cured, you shall have thirty (30) days following the delivery of written
notice by the Company or one of its Affiliates within which to cure any actions
or omissions described in clauses (a), (b), (c) or (f) constituting
Cause; provided, however, that, if the Company reasonably expects irreparable
injury from a delay of thirty (30) days, the Company or one of its Affiliates
may give you notice of such shorter period within which to cure as is reasonable
under the circumstances, which may include the termination of your employment
without notice and with immediate effect. 
For purposes of this Agreement, “Good Reason” means any of the following, in
each case, without your consent: (a) a reduction of 20% or more of your annual
base salary as in effect on the Effective Date or as the same may be increased
from time to time, or (b) a relocation of the geographic location of your
principal place of employment by more than 75 miles.


The occurrence of an event that would otherwise constitute Good Reason will
cease to be an event constituting Good Reason, if you do not timely provide
notice to the Company within thirty (30) days of the date on which you first
become aware of the occurrence of that event. The Company shall have fifteen
(15) days following receipt of your written notice in which to correct in all
material respects the circumstances constituting Good Reason, and you must
terminate employment within thirty (30) days following expiration of the
Company’s fifteen (15)-day cure period. Otherwise, any claim of such
circumstances constituting “Good Reason” shall be deemed irrevocably waived by
you.
For purposes of this Agreement, “Affiliate” means with respect to any person,
any other person that directly or indirectly through one or more intermediaries
controls, is controlled by or is under common control with, the person in
question. As used herein, the term “control” means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a person, whether through ownership of voting securities, by
contract or otherwise.
2.    Taxes. The Company may withhold from any and all amounts payable to you
hereunder such federal, state and local taxes as the Company determines in its
sole discretion may be required to be withheld pursuant to any applicable law or
regulation.


3.    No Right to Continued Employment. Nothing in this Agreement will confer
upon you any right to continued employment with the Company (or its subsidiaries
or their respective successors) or to interfere in any way with the right of the
Company (or its subsidiaries or their respective successors) to terminate your
employment at any time.
4.    Other Benefits. The Retention Bonus is a special payment to you and will
not be taken into account in computing the amount of salary or compensation for
purposes of determining any bonus, incentive, pension, retirement, death or
other benefit under any other bonus, incentive, pension, retirement, insurance
or other employee benefit plan of the Company, unless such plan or agreement
expressly provides otherwise.


5.    No Assignments; Successors. This Agreement is personal to each of the
parties hereto. Except as provided in this paragraph, no party may assign or
delegate any right or obligation hereunder without first obtaining the written
consent of the other party hereto. The Company may assign this Agreement to any
successor to all or substantially all of the business and/or assets of the
Company; provided that the Company will require such successor to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.


2









--------------------------------------------------------------------------------






6.    Effectiveness. This Agreement shall be effective September 14, 2017.
7.    Governing Law. This Agreement will be governed by, and construed under and
in accordance with, the internal laws of the State of New Jersey, without
reference to rules relating to conflicts of laws.


8.    Costs of Enforcement. In the event a party commences any legal action
(regardless of whether or not a lawsuit is actually brought) to protect any
rights under, or to enforce any provisions of this Agreement (including, but not
limited to, the collection the After-Tax Value of the Retention Bonus), the
prevailing party shall be entitled to recover from the losing party all
reasonable costs, expenses, and attorneys' fees incurred by the party in
connection with such proceedings, including, attorneys' fees incurred for
consultation and other legal services performed prior to the filing of such
proceeding.


9.    No Unauthorized Use or Disclosure.  For purposes of this Section 9,
“Company” shall include the Company and each of its Affiliates. The term
“Confidential Information” shall mean any and all confidential or proprietary
information and materials, as well as all trade secrets, belonging to the
Company. Confidential Information includes, regardless of whether such
information or materials are expressly identified or marked as confidential or
proprietary, and whether or not patentable: (1) technical information and
materials of the Company; (2) business information and materials of the Company;
(3) any information or material that gives the Company an advantage with respect
to its competitors by virtue of not being known by those competitors; and (4)
other valuable, confidential information and materials and/or trade secrets of
the Company. All Confidential Information shall be the sole and exclusive
property of the Company. Upon termination of your employment with the Company,
for any reason, you shall promptly deliver all documents and materials
(including electronically stored information) containing or reflecting
Confidential Information, and all copies thereof, to the Company.
Notwithstanding the preceding provisions of this Section 9, the term
Confidential Information does not include (i) any information that, at the time
of disclosure by the Company, is available to the public other than as a result
of any unauthorized act by you, or (ii) any information that becomes available
to you on a non-confidential basis from a source other than the Company or any
of its respective directors, officers, employees, agents or advisors; provided,
that such source is not known by you to be bound by a confidentiality agreement
with or other obligation of secrecy to the Company regarding the information.  


You agree to preserve and protect the confidentiality of all Confidential
Information. You agree that you will not, at any time during your term of
employment or thereafter, make any unauthorized disclosure of Confidential
Information, or make any use thereof, except, in each case, in the carrying out
your responsibilities to the Company. You further agree to preserve and protect
the confidentiality of all confidential information of third parties provided to
the Company by such third parties with an expectation of confidentiality. You
shall use commercially reasonable efforts to cause all persons or entities to
whom any Confidential Information shall be disclosed by you hereunder to
preserve and protect the confidentiality of such Confidential Information. You
shall have no obligation hereunder to keep confidential any Confidential
Information if and to the extent disclosure thereof is specifically required by
applicable laws; provided, however, that in the event disclosure is required by
applicable laws and you are making such disclosure, you shall provide


3









--------------------------------------------------------------------------------




the Company with prompt notice of such requirement prior to making any such
disclosure, so that the Company may seek an appropriate protective order.  
You understand that this program is being offered to a select group of key
executives at the Company and it is important that both the existence of this
program and your participation be kept strictly confidential. You hereby
acknowledge and agree that you will keep the terms and conditions of this letter
agreement and the subject matter hereof strictly confidential, and will not,
except as required by law, disclose such terms and such subject matter to any
person other than your immediate family or legal or financial advisers (who also
must keep the terms of this letter agreement and the subject matter hereof
confidential).


Nothing in this Agreement will prevent you from: (a) making a good faith report
of possible violations of applicable law to any governmental agency or entity;
or (b) making disclosures that are protected under the whistleblower provisions
of applicable law.


10.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.


11.    Entire Agreement; Amendment. This Agreement constitutes the entire
agreement between you and the Company with respect to the Retention Bonus and
supersedes any and all prior agreements or understandings between you and the
Company with respect to the Retention Bonus, whether written or oral. This
Agreement may be amended or modified only by a written instrument executed by
you and the Company.


12.    Section 409A Compliance. Although the Company does not guarantee the tax
treatment of the Retention Bonus, the intent of the parties is that the
Retention Bonus be exempt from the requirements of Section 409A of the Internal
Revenue Code and the regulations and guidance promulgated thereunder, and
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted in a manner consistent therewith.


[Signature Page Follows]




4









--------------------------------------------------------------------------------





This Agreement is intended to be a binding obligation on you and the Company. If
this Agreement accurately reflects your understanding as to the terms and
conditions of the Retention Bonus, please sign and date one copy of this
Agreement and return the same to me for the Company’s records. You should make a
copy of the executed Retention Bonus Agreement for your records.


Very truly yours,


                            


Timothy Grace
EVP, Global Chief Talent Officer    
TOYS “R” US


    
    


The above terms and conditions accurately reflect our understanding regarding
the terms and conditions of the Retention Bonus, and I hereby confirm my
agreement to the same.


___________________________
Dated:
Signature
 
 
 
___________________________
__________________________
Print Name
Print Title



                            




    

                




Signature Page to Retention Bonus Agreement







